Citation Nr: 1640232	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  16-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for lung cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from December 1971 to February 1976, to include service in Thailand during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his air service.
 
 2.  The Veteran's diagnosed lung cancer is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for lung cancer have been met. 38  U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran is currently diagnosed with lung cancer, which he asserts is due to herbicide exposure while in service.  Specifically, the Veteran asserts that while stationed at the Royal Thai Air Force Base in U-Tapao, Thailand (U-Tapao), he was exposed to herbicides.

As an initial point, the Veteran is not claiming direct service connection for lung cancer.  Indeed, there were no respiratory complaints shown in the service treatment records (STRs), the Veteran was not diagnosed with lung cancer until June 2014, almost four decades after his active service, and there is no medical suggestion that the Veteran's lung cancer was the result of service except through the operation of a statutory presumption.  As such, the Veteran's claim turns on whether it can be established that he was exposed to herbicides while in service.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including lung cancer, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam). 

In addition, recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes. 

VA determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  (See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).

Review of the Veteran's service records show that his Military Occupation Specialty (MOS) was an aircraft maintenance specialist.  In addition, his service records and STRs show that he was stationed in U-Tapao.

In October 2014, the Veteran credibly reported that he was exposed to herbicides while stationed in U-Tapao.  He reported that he serviced aircraft that were parked adjacent to the base perimeter and that the staging area for the aircraft was devoid of any vegetation.

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  The Veteran is certainly competent to identify where he was stationed in U-Tapao.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Veteran is found to be highly credible, and his lay statements have been consistent with each other and his military records.  As such, the Board has no reason to doubt the veracity of his statements.

When this is done, the evidence is judged to be sufficient to establish that the Veteran was presumptively exposed to herbicides during his air service.

As noted, when a veteran is diagnosed with lung cancer and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.

As such, the criteria for service connection for lung cancer have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for lung cancer is granted.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


